Name: COMMISSION REGULATION (EC) No 352/97 of 27 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 59/8 [ EN Official Journal of the European Communities 28 . 2. 97 COMMISSION REGULATION (EC) No 352/97 of 27 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 28 February 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 February 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66 . (2) OJ No L 325, 14. 12 . 1996, p. 5. O OJ No L 387, 31 . 12 . 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . 28 . 2 . 97 I EN I Official Journal of the European Communities No L 59/9 ANNEX to the Commission Regulation of 27 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (') Standard import value 0702 00 15 204 53,5 212 113,8 624 227,4 999 131,6 0707 00 10 068 81,0 999 81,0 0709 10 10 220 192,0 999 192,0 0709 90 73 052 120,6 204 95,0 999 107,8 0805 10 01 , 0805 10 05, 0805 10 09 052 54,4 204 39,8 212 49,2 220 28,7 448 23,6 600 51,9 624 53,2 999 43,0 0805 20 11 204 64,1 999 64,1 0805 20 13, 0805 20 15, 0805 20 17 , 0805 20 19 052 52,9 204 71,1 220 52,8 400 70,4 464 113,5 600 97,2 624 77,9 662 64,6 999 75,0 0805 30 20 052 63,4 600 71,9 999 67,7 0808 10 51 , 0808 10 53 , 0808 10 59 052 62,1 060 58,4 400 90,2 404 88,5 508 87,8 512 89,0 I 528 100,8 999 82,4 0808 20 31 039 106,6 388 74,3 I 400 105,0 I 512 67,5 I 528 69,7 \ 999 84,6 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin '.